Citation Nr: 1742424	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-26 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to separate compensable ratings for radiculopathy of the bilateral lower extremities.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Air Force from April 1972 to April 1976.  

These matters initially before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in San Juan, Puerto Rico has jurisdiction over the appeal.

The Board remanded this appeal in December 2015 for further development.  It is again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In reviewing the March 2016 VA examination, it is unclear to the Board whether the findings produced upon examination of the Veteran and a review of the record included a review of the entire electronic claims file; therefore, the findings are inadequate for rating purposes.  Specifically it is not clear that private studies submitted were reviewed.  Moreover, some findings and statements sufficient specificity to be compliant with the directives of the Board's previous remand in December 2015.  

For these reasons, a new examination(s) is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for the Veteran's back disorder and radiculopathy of the lower extremities at any VA facility and by any private treatment provider.    

Obtain any records pertaining to the above requests for information not yet associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After all additional records pertaining to the Veteran's back disorder and radiculopathy of the lower extremities have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination with a VA examiner(s) with appropriate specialties to produce orthopedic and neurological findings.

The examination(s) for the Veteran's claimed disabilities should provide findings and diagnoses as to the nature and the current severity and extent of that disorder, to include a review of the entire electronic claims file, a determination of whether the disorder is exhibiting worsening symptoms, conducting repetitive motion testing, identifying if there are flare-ups, and measuring the specific extent of functional limitation due to repetitive motion and flare-ups, to the extent possible.

The complete electronic claims file must be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  

The examiner should detail all orthopedic and neurological findings.
 
In the opinion, the examiner should comment on the findings and opinions of other examiners, which appear in the record as needed.  In addition, the opinion should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's back disorder to include the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




